Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 18-19, filed 6/27/22, with respect to claims 1, 5-6, 30-31 under the 35 USC 102 rejections and to claims 16-17, 19-20, 23, 25, 32-36, 47, 54, 58, 68-69, and 75-77 under the 35 USC 103 rejections, have been fully considered and are persuasive.  The previous 35 USC 102 rejections of claims 1, 5-6, 30-31 and the previous 35 USC 103 rejections of claims 16-17, 19-20, 23, 25, 32-36, 47, 54, 58, 68-69, and 75-77 have been withdrawn.
The previous claim objection(s) has/have been addressed and is/are withdrawn.
The previous 35 U.S.C. 112(a) rejection(s) has/have been addressed and is/are withdrawn.
The previous 35 U.S.C. 112(b) rejection(s) has/have been addressed and is/are withdrawn.
It is noted that support for the following claim amendments appears to be found at:
[0263] for claim 1 (limitation of 190-degrees C);
[0264-0265] for claim 5 (limitation of maximum rated operating temperature);
Figure 3 for claim 31 (limitation of absent casing);
[0270] for claim 38 (limitation of 2-6 m^3/min).

Drawings
The drawings are objected to because it is not clear if the lead line for reference numeral 96 is pointing to the correct structure or not in Figure 29. Specification [0259] recites: “[0259]  At the top of the drill string 96 (inlet to the system), also referred to as the tubing, the PCMs are pumped in solid state (or mostly solid state). As the fluid 98 descends the tubing 100 of the string 96”. It appears that the lead line for reference numeral 96 should point to the same structure as drill string 96 since tubing 100 is a part of drill string 96.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: in line 1, it is suggested to define the temperature unit “C” to improve clarity. It is suggested to clarify the unit in all claim sets where the unit is first introduced.
Claim 7 is objected to because of the following informalities: in line 5, it is suggested to replace the article “the” with --a-- in the phrase “the minimum fusion temperature” to avoid a double inclusion issue and to improve clarity. 
Claim 17 is objected to because of the following informalities: in line 5, it is suggested to replace the article “a” with --the-- in the phrase “a temperature differential” to avoid a double inclusion issue and to improve clarity.
Claim 25 is objected to because of the following informalities: in line 4, it is suggested to replace the word “working” with --drilling-- in the phrase “working fluid” to maintain consistent use of claim terminology and to improve clarity.  
Claim 30 is objected to because of the following informalities: in line 4, it is suggested to replace the article “a” with --the-- in the phrase “a temperature of the drilling fluid” to avoid a double inclusion issue and to improve clarity.
Claim 31 is objected to because of the following informalities: in line 2, it is suggested to replace the article “a” with --the-- in the phrase “a formation” to avoid a double inclusion issue and to improve clarity.
Claim 31 is objected to because of the following informalities: in line 2, it is suggested to replace the article “the” with --a-- in the phrase “the group consisting of” to improve clarity since it lacks antecedent basis.
Claim 32 is objected to because of the following informalities: in line 3, it is suggested to replace the article “a” with --the-- in the phrase “a wellbore” to avoid a double inclusion issue and to improve clarity.
Claim 34 is objected to because of the following informalities: in line 1, it is suggested to replace the word “a” with --as-- in the phrase “a set forth” to fix a spelling error and to improve clarity.
Claim 38 is objected to because of the following informalities: in line 3, it is suggested to replace the article “a” with --the-- in the phrase “a flow rate” to avoid a double inclusion issue and to improve clarity.
Claim 55 is objected to because of the following informalities: in line 7, it is suggested to add the article --a-- before the phrase “maximum fusion temperature” to provide an article and to improve clarity.
Claim 55 is objected to because of the following informalities: in line 8, it is suggested to replace the article “the” with --a-- in the phrase “the minimum fusion temperature” to avoid a double inclusion issue and to improve clarity.
Claim 55 is objected to because of the following informalities: in line 12, it is suggested to replace the word “rock” with --formation-- in the phrase “rock face” to use consistent claim terminology and to improve clarity.
Claim 59 is objected to because of the following informalities: in line 1, it is suggested to replace the word “a” with --as-- in the phrase “a set forth” to fix a spelling error and to improve clarity.
Claim 62 is objected to because of the following informalities: in line 4, it is suggested to add the word --form-- before the phrase “a sealed closed well loop” to improve clarity.
Claim 62 is objected to because of the following informalities: in line 14, it is suggested to replace the phrase “a closed sealed” with --the sealed closed-- to avoid a double inclusion issue and to improve clarity.
Claim 77 is objected to because of the following informalities: in line 3, it is suggested to replace the article “a” with --the-- in the phrase “a portion of the wellbore” to avoid a double inclusion issue and to improve clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 46 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 46 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a differential being between 90-degrees C and 190-degreec C, does not reasonably provide enablement for “differential of between 90-degrees C and 190-degrees C or greater” because there is no corresponding upper limit which thus results in the claim reciting an infinite range.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. The specification is not enabling of the infinite range because one reasonably skilled in the art could not make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation because the breadth of the claim is too broad. The claim is too broad because the well configuration and operation cannot yield an infinite temperature differential (Wands Factor(s) of MPEP 2164.01(a)(A)).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 15 and 55-67 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "said geologic formation" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Claim 55 recites the limitation "the rate of penetration" in lines 13-14. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 56, it is not clear what the word “flown” in the phrase “the phase change material is flown with a drilling fluid” means.
Claim 58 recites the limitation "the rate of penetration" in line 9. There is insufficient antecedent basis for this limitation in the claim.
Claim 62 recites the limitation "the rate of penetration absent said" in lines 9-10. There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 57, 59-61, and 63-67 is/are also considered to be indefinite since it/they depend(s) from an indefinite claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 68 of instant application 17126153 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, and 17 of copending Application No. 16913097 in view of Kosakewich US9243485.
‘097 discloses A drilling method for drilling into a formation (‘097; claim 1), the method comprising: dynamically cooling a rock face being drilled by between (‘097; claim 15) and sealing pore space (‘097; claim 15) in a resultant wellbore in said formation utilizing a composition capable of cooling and sealing in a single operation (‘097; claims 15 and 17), wherein said cooling and sealing occur together (‘097; claims 15 and 17).
‘097 does not disclose cooling a rock face being drilled by between 90°C and 190°C.
Kosakewich teaches cooling a rock face being drilled by between 90°C and 190°C (Kosakewich; col. 3:14-16 temperature differential of at least 50-degrees C which includes a value/range within 90-190-degrees C; col. 4:28-32 cooling agents 26; col. 4:35-41 cooling agents 26 at -50-degrees C, and the cooling agents 26 are used to achieve a desired cooling temperature differential that is a result-effective-variable in which greater/higher the temperature differentials results in more induced formation cracking; col. 5:5-6 and col. 5:24-25 “well-known refrigeration principles and technology”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the temperature differential range of the drilling method as taught by ‘097 to comprise the range of between 90°C and 190°C as taught by Kosakewich since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05(II) Routine Optimization). The purpose for performing the modification is to further weaken the formation to improve/increase the rate of penetration for drilling optimization.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhan US10774617 in view of Kosakewich US9243485.
Regarding independent claim 1, Zhan discloses, in Figures 1-2,
A method (Zhan; Fig. 1-2; col. 1:43-45; col. 4:35-36; col. 4:66-67 to col. 5:1-9), comprising: maintaining a temperature (Zhan; col. 5:1 “local temperature exceeds a preset value”) between a drilling fluid contacting a rock face of a geothermal wellbore (Zhan; col. 5:24 “geothermal”) being drilled with a drill string (Zhan; drill string 3) and the rock face of the geothermal wellbore, wherein maintaining the temperature comprises selecting at least one of a chemical operation for controlling thermal transfer between the drilling fluid introduced to said rock face and the drilling fluid returning to a terranean surface of said wellbore (Zhan; col. 5:7-9 the operational use of “liquid nitrogen”; the claim term “chemical operation”, in view of the disclosure of the instant application, appears to be satisfied by any operational use of a substance that comprises a chemical element such as an element from the Periodic Table such as nitrogen since applicant’s disclosure does not specifically require a chemical reaction to occur).
Zhan does not disclose maintaining a temperature differential of between 90°C and 190°C between a drilling fluid contacting a rock face of a geothermal wellbore being drilled with a drill string and the rock face of the geothermal wellbore, wherein maintaining the temperature differential; or a mechanical operation for controlling thermal transfer between the drilling fluid introduced to said rock face and the drilling fluid returning to a terranean surface of said wellbore.
Kosakewich teaches maintaining a temperature differential of between 90°C and 190°C between a drilling fluid contacting a rock face of a geothermal wellbore being drilled with a drill string and the rock face of the geothermal wellbore, wherein maintaining the temperature differential (Kosakewich; col. 3:14-16 temperature differential of at least 50-degrees C which includes a value/range within 90-190-degrees C; col. 4:28-32 cooling agents 26; col. 4:35-41 cooling agents 26 at -50-degrees C, and the cooling agents 26 are used to achieve a desired cooling temperature differential that is a result-effective-variable in which greater/higher the temperature differentials results in more induced formation cracking; col. 5:5-6 and col. 5:24-25 “well-known refrigeration principles and technology”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the temperature control and range of the method as taught by Zhan to comprise maintaining the temperature differential between 90°C and 190°C as taught by Kosakewich, to yield maintaining a temperature differential of between 90°C and 190°C between a drilling fluid contacting a rock face of a geothermal wellbore being drilled with a drill string and the rock face of the geothermal wellbore, wherein maintaining the temperature differential, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05(II) Routine Optimization). The purpose for performing the modification is to further weaken the formation to improve/increase the rate of penetration for drilling optimization.

Regarding claim 5, Zhan in view of Kosakewich teaches the invention substantially as claimed as described above, and wherein the rock face is part of a high temperature geologic formation (Zhan; col. 5:24 “geothermal”) having a temperature that is above a maximum rated operating temperature of the drill string (Zhan; col. 1:25-27 “maximum temperature rating”), and wherein maintaining the temperature differential comprises maintaining a temperature of the drilling fluid between 90°C and 190°C below the temperature of the geologic formation when the drilling fluid exits the drill string to contact the rock face (Kosakewich; col. 3:14-16 temperature differential of at least 50-degrees C which includes a value/range within 90-190-degrees C).

Regarding claim 6, Zhan in view of Kosakewich teaches the invention substantially as claimed as described above, and wherein the drilling fluid comprises a phase change material, and said chemical operation comprises utilizing the phase change material for controlling counter-current thermal transfer between said introduced drilling fluid and said returning drilling fluid (Zhan; col. 5:7-9 the operational use of “liquid nitrogen” which is a phase change material PCM).

Claim(s) 68-71 and 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhan US10774617 in view of Kosakewich US9243485 and Ballard US7740068.
Regarding independent claim 68, Zhan in view of Kosakewich teaches the invention substantially as claimed as described above as applied to independent claim 1, and
A drilling method (Zhan; Fig. 1-2; col. 1:43-45; col. 4:35-36; col. 4:66-67 to col. 5:1-9) for drilling into a formation (Zhan; col. 5:24 “geothermal”), the method comprising: dynamically cooling (Zhan; col. 5:7-9 the operational use of “liquid nitrogen”; the claim term “chemical operation”, in view of the disclosure of the instant application, appears to be satisfied by any operational use of a substance that comprises a chemical element such as an element from the Periodic Table such as nitrogen since applicant’s disclosure does not specifically require a chemical reaction to occur) a rock face being drilled by between 90°C and 190°C (Kosakewich; col. 3:14-16 temperature differential of at least 50-degrees C which includes a value/range within 90-190-degrees C; col. 4:28-32 cooling agents 26; col. 4:35-41 cooling agents 26 at -50-degrees C, and the cooling agents 26 are used to achieve a desired cooling temperature differential that is a result-effective-variable in which greater/higher the temperature differentials results in more induced formation cracking; col. 5:5-6 and col. 5:24-25 “well-known refrigeration principles and technology”) in a resultant wellbore in said formation utilizing a composition capable of cooling in a single operation, wherein said cooling occur (Zhan; Fig. 1-2).
Zhan in view of Kosakewich does not teach and sealing pore space in a resultant wellbore in said formation utilizing a composition capable of cooling and sealing in a single operation, wherein said cooling and sealing occur together.
Ballard teaches sealing pore space in a resultant wellbore in said formation utilizing a composition capable of sealing (Ballard; col. 3:56-61 injecting alkali silicate and a silicate precipitating agent to create a reaction to form a silicate gel that seals unconsolidated shale formations).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method as taught by Zhan in view of Kosakewich to include a sealing sealing composition as taught by Ballard to yield sealing pore space in a resultant wellbore in said formation utilizing a composition capable of cooling and sealing in a single operation, wherein said cooling and sealing occur together for the purpose of providing stability and sealing for unconsolidated shale formations (Ballard; col. 3:56-61 injecting alkali silicate and a silicate precipitating agent to create a reaction to form a silicate gel that seals unconsolidated shale formations).

Regarding claim 69, Zhan in view of Kosakewich and Ballard teaches the invention substantially as claimed as described above, and wherein said composition comprises at least one phase change material (Zhan; col. 5:7-9 the operational use of “liquid nitrogen” which is a phase change material PCM).

Regarding claim 70, Zhan in view of Kosakewich and Ballard teaches the invention substantially as claimed as described above, and wherein said composition comprises at least one alkali silicate sealant material (Ballard; col. 3:56-61 injecting alkali silicate and a silicate precipitating agent to create a reaction to form a silicate gel that seals unconsolidated formations).

Regarding claim 71, Zhan in view of Kosakewich and Ballard teaches the invention substantially as claimed as described above, but does not teach further comprising an emulsion stabilizer compound for inclusion in said composition.
Ballard teaches further comprising an emulsion stabilizer compound for inclusion in said composition (Ballard; col. 6: 48-61 use of an oleaginous fluid to emulsify the silicate to provide stability of the composition and control the reaction rate).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the composition as taught by Zhan in view of Kosakewich and Ballard to include an emulsion stabilizer compound as taught by Ballard for the purpose of providing stability of the composition and to control the reaction rate (Ballard; col. 6: 48-61 use of an oleaginous fluid to emulsify the silicate to provide stability of the composition and control the reaction rate).

Regarding claim 76, Zhan in view of Kosakewich and Ballard teaches the invention substantially as claimed as described above, and wherein said formation is a geothermally productive formation, and wherein sealing the pore space comprises sealing the pore space absent casing in at least a portion of the wellbore for geothermal heat production (Ballard; col. 3:56-61 injecting alkali silicate and a silicate precipitating agent to create a reaction to form a silicate gel that seals unconsolidated formations).

Regarding claim 77, Zhan in view of Kosakewich and Ballard teaches the invention substantially as claimed as described above, and wherein said formation is a high temperature geothermally productive formation, and wherein sealing the pore space comprises sealing the pore space absent casing in at least a portion of the wellbore for geothermal heat production (Ballard; col. 3:56-61 injecting alkali silicate and a silicate precipitating agent to create a reaction to form a silicate gel that seals unconsolidated formations).

Allowable Subject Matter
Claims 16-45 and 47-54 are allowed.
Claims 2-4, 7-14, 72-74, and 77 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15 and 55-67 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dirksen US9027669 teaches, in Figure 2, injecting cooling pellets/pills 42 into a fluid stream.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Primary Examiner, Art Unit 3672                                                                                                                                                                                            	7/25/22